
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10(y)


Deferred Stock Agreement Pursuant to
The Dow Chemical Company 1988 Award and Option Plan

The Dow Chemical Company ("the Company") has delivered to you prospectus
material pertaining to the shares of Common Stock covered by The Dow Chemical
Company 1988 Award and Option Plan ("the Plan"). This instrument is referred to
herein as "this Agreement". Terms that are used herein and defined in the Plan
are used as defined in the Plan. THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS
COVERING SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

TERMS AND CONDITIONS

1.This Agreement is in all respects subject to the terms and conditions of the
Plan, all of which are hereby incorporated herein and by reference made a part
hereof. In the event of any conflict between this Agreement and the Plan, the
terms and conditions of the Plan shall govern and this Agreement shall be deemed
to be modified accordingly.

2.Issuance and delivery of the shares of Deferred Stock credited to your account
on the books of the Company hereunder shall be deferred until
                        and shall be subject to the conditions described below.
Prior to such issuance and delivery you shall have no rights as a stockholder
with respect to the shares of Deferred Stock credited to your account under this
Agreement. In each year prior to issuance and delivery you (or your successors)
shall make arrangements satisfactory to the Compensation Committee for the
payment of any taxes required to be withheld in connection with your right to
shares of Deferred Stock under all applicable laws and regulations of any
governmental authority, whether federal, state or local and whether domestic or
foreign. The Compensation Committee may, in its sole discretion, modify or
accelerate the delivery of any shares of Deferred Stock under this Agreement
after consulting with you or your successors in the event of a) death,
b) hardship after termination of employment, or c) any change in tax or other
applicable laws, decisions, regulations, or rulings which might have a
substantial adverse effect on either you (or your successors) or the Company.
The Company and its Subsidiaries or Affiliates (collectively and individually a
"Dow Company") and their directors, officers, employees, or agents shall not be
liable for any delay in issuance or receipt of any shares pursuant to this
Agreement.

3.For each Dow Common Stock dividend record date during the period while shares
of Deferred Stock remain credited to your account on the books of the Company
and before their issuance and delivery to you, the Company shall pay to you as
additional compensation a sum of money equal to the amount which you would have
received in dividends if the shares of Deferred Stock credited to your account
had been issued and delivered to you (the "Dividend Equivalents"). Awardees
regularly paid compensation by a Dow Company in other than U.S. dollars will
receive such payment of Dividend Equivalents converted from U.S. dollars at the
Dow inter-company trading rate in effect at the time of delivery.

4.This Agreement shall terminate and your rights under this Agreement shall be
forfeited if your employment with any Dow Company is terminated for any reason
other than death, disability or retirement. The Compensation Committee has the
authority, however, to provide for the continuation of such rights in whole or
in part despite such a termination and forfeiture whenever, in its sole
judgment, it determines that such continuation is in the best interests of the
Company. In the event of your retirement, your current year's Deferred Stock
Grant will be prorated based on the number of months worked during the year. In
the case of retirement, disability or death, Awardees may continue
participation, but will receive a reduced payout of Shares Earned. The following
reduction percentages will be applied to the Deferred Share grant based on the
calendar year that retirement, disability or death occurs:     % reduction in
            ,     % reduction in             ,     % reduction in             ,
    % reduction in             ,     % reduction in             . If you take a
leave of absence from a Dow Company, for any reason, whether or not you intend
to return to work, your award under this Agreement will be modified to comply
with the leave of absence policy established by the Compensation Committee for
Plan awards.

5.Any cash payments under this Agreement are not compensation, reward, bonus,
fringe benefits or prize in nature (for the purpose of labor or industrial law)
and are not in connection with or in consideration of, your services provided or
to be provided to a Dow Company. The Company is under no obligation to grant you
the right to receive any cash payment under any law, federal, local, domestic or
foreign.

71

--------------------------------------------------------------------------------



6.Your right to future issuance and delivery of Deferred Stock may not be sold,
pledged, or otherwise transferred (except as hereinafter provided) and any
attempt to sell, pledge, assign or otherwise transfer shall be void and your
rights to Deferred Stock shall therefore be forfeited. Your right to such future
issuance and delivery shall, however, be transferable by will or pursuant to the
laws of descent and distribution or you may make a written designation of a
beneficiary on the form prescribed by the Compensation Committee, which
beneficiary (if any) shall succeed to your rights under this Agreement in the
event of your death.

7.Upon the occurrence of a Change of Control as defined in Section 15.08
(iii) of the Plan, your right to receive the number of shares of Deferred Stock
credited to your account under this Agreement shall not be forfeitable under any
circumstances. The Company shall deliver these shares to you on the 30th day
following the occurrence of a Change of Control unless you elect prior to such
delivery to receive a lump sum cash amount in lieu of the stock. The cash amount
would be equal to the number of Deferred Stock multiplied by the greater of
a) the highest price per share paid for the purchase of Common Stock in
connection with the Change of Control or b) the highest closing price per share
paid on the principal exchange on which the Common Stock is listed during the
30-day period immediately preceding the Change of Control.

8.If at any time during the term of this Agreement you engage in any act of
Unfair Competition (as defined below), this Agreement shall terminate effective
on the date on which you enter into such act of Unfair Competition, unless
terminated sooner by operation of another term or condition of this Agreement or
the Plan. In addition, if at any time within three years after issuance and
delivery of this Deferred Stock you engage in any act of Unfair Competition, you
shall promptly pay to the Company the Fair Market Value of Shares Earned and
Dividend Equivalents paid. The Compensation Committee shall, in its sole
discretion, determine when any act of Unfair Competition has occurred, and the
determination of the Compensation Committee shall be final and binding as to all
parties. For purposes of this Agreement, the term "Unfair Competition" shall
mean and include activity on your part that is in competition with a Dow Company
or is or may be harmful to the interests of a Dow Company, including but not
limited to conduct related to your employment for which either criminal or civil
penalties against you may be sought, or your acceptance of employment with an
employer that is in competition with a Dow Company.

9.By accepting this Agreement you will be consenting to a deduction from any
amounts a Dow Company owes you from time to time (including amounts owed to you
as wages or other compensation, fringe benefits, or vacation pay, as well as any
other amounts owed to you by a Dow Company), to the extent of the amount you owe
the Company under this Agreement. Whether or not the Company elects to make any
set-off in whole or in part under this paragraph, if the Company does not
recover the full amount you owe it, calculated as set forth above, you agree to
immediately pay the unpaid balance to the Company.

10.In the event that additional shares of Common Stock of the Company are issued
pursuant to a stock split or a stock dividend, the Board of Directors shall make
appropriate adjustments in the number and kind of Deferred Stock credited to
your account on the books of the Company as deemed appropriate.

11.Nothing contained in this Agreement shall confer or be deemed to confer upon
you any right with respect to continuance of employment by a Dow Company, nor
interfere in any way with the right of a Dow Company to terminate your
employment at any time with or without assigning a reason therefor.

12.This instrument shall constitute a Deferred Stock Agreement between the
Company and you, and this Agreement shall be deemed to have been made on
                        . To the extent that federal laws do not otherwise
control, this Agreement shall be governed by the laws of the state of Delaware
and construed accordingly. You may choose to reject this award by written notice
delivered to the Compensation Committee of the Company within ninety days of
your receipt of this instrument. Individuals who reject this Deferred Stock will
not receive additional cash or non-cash compensation in lieu of the Deferred
Stock.

72

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10(y)

